Title: To James Madison from Louis-Marie Turreau de Garambouville, 7 August 1806
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Baltimore le 7. Aoust 1806.

J’ai l’honneur de vous envoyer ci-joint le passeport que vous m’avez demandé par votre lettre du 5. présent mois, pour Sidi Soliman Mellimelli; J’espère qu’il est dans la forme que vous le desirez.  Je Saisis avec empressement, Monsieur, Cette occasion de vous renouveller l’assurance de ma haute considération.

Turreau

